DETAILED ACTION
This communication is responsive to the amendment filed 12/18/2020. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/20, 2/9/21 and 4/12/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 15-21 of U.S. Patent No. 10,684,955. Although the claims at issue are not identical, they are not patentably the ‘955 patent discloses all of the limitations of the instant claims as shown below.
Regarding claim 1, claim 1 of the ‘955 patent discloses all of the limitations of claim 1 as shown below:
Instant Application
Claim 1 ‘955 patent
An apparatus comprising: a memory array comprising a plurality of memory cells; and a memory controller coupled to the memory array, the memory controller configured to:
An apparatus comprising: a memory array comprising a plurality of memory cells; and a memory controller coupled to the memory array, the memory controller comprising:
 configure a first memory map based on a first memory command having a first operation order and associated with a first memory access operation;
a memory mapper configured to configure a first memory map based on a first memory command having a first matrix operation order and associated with a first memory access operation, wherein the first memory map comprises a specific sequence of memory access instructions to access at least one memory cell of the memory array;
translate the first memory map to a second memory map based on a second operation order of a second memory command associated with a second 


and further configured to identify, in the first memory map, a plurality of memory addresses of the first memory map arranged in accordance with the first matrix operation order and allocate the identified plurality of memory addresses into the second memory map in accordance with the second matrix operation order of the second memory command.


Dependent claims on claim 1:
Instant Application
 ‘955 patent
2
1
3
2
4
3
5
4

1
7
5
8
6
9
7
10
9


Regarding claim 13, claim 15 of the ‘955 patent discloses all of the limitations of claim 13 as shown below:
Instant Application
Claim 15 ‘955 patent
A method comprising: obtaining a first memory command associated with a first memory access operation having a first operation order; 
A method comprising: obtaining a first memory command associated with a first memory access operation having a diagonal operation order;
performing the first memory access operation based on a first memory map in accordance with the first operation order;
retrieving a first memory map for the first memory access operation based at least on the first memory command; performing the first memory access operation based on the first memory map;
obtaining a second memory command associated with a second memory access operation; translating the first memory map to a second memory map for the second memory access operation in 


identifying, in the first memory map, a plurality of memory addresses of the first memory map arranged in accordance with the diagonal operation order; and allocating the identified plurality of memory addresses into the second memory map in accordance with the determinant operation order of the second memory command.


Dependent claims on claim 13:
Instant Application
 ‘955 patent
14
16
15
17
16
18


Regarding claim 17, claim 19 of the ‘955 patent discloses all of the limitations of claim 17 as shown below:
Instant Application
Claim 19 ‘955 patent

A method comprising: obtaining a first memory command associated with a first memory access operation; obtaining a second memory command associated with a second memory access operation;
determining that the second memory access operation is associated with a second operation order that is different than a first operation order of the first memory access operation;
determining that the second memory access operation is for use in a second matrix operation order different than a first matrix operation order for use in the first memory access operation; translating a first memory map of the first memory command to a second memory map of the second memory command based on the determination regarding the second matrix operation order being different than the first matrix operation order, wherein translating the first memory map of the first memory command to the second memory map of the second memory command comprises:
allocating a plurality of memory addresses having the first operation order from a first memory map into a second 



Dependent claims on claim 17:
Instant Application
 ‘955 patent
18
20
19
21
21
19



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB No US 2011/0128810 A1) (hereafter referred to as Sato) in view .
Regarding Claim 1, Sato discloses:
An apparatus comprising: a memory array comprising a plurality of memory cells (Memory Cell array [Fig 4 48]); and a memory controller coupled to the memory array (Controller comprising at least column address control unit and row address control unit [Fig 4]), the memory controller configured to: configure a first memory map (internal column addresses to access a memory cell array [0071]) based on a first memory command having a first operation order and associated with a first memory access operation (Sato discloses the memory controller setting the scanning direction as part of the mode register according to the memory operation to be performed [0097-0098]); translate the first memory map to a second memory map based on a second operation order of a second memory command associated with a second memory access operation (The Address control generation control unit receives the scanning direction control signal and modifies the direction the data is read from the memory in response to the signal [0099-0100]), and to determine that the second memory access operation is associated with a second operation order that is different than a first operation order of the first memory access operation (The Address control signal can modify the operation order of the memory map from a 
Sato does not explicitly disclose:
and further configured to allocate a plurality of memory addresses, from the first memory map having the first operation order into the second memory map in accordance with the second operation order of the second memory command 
However Slobodnik discloses:
and further configured to allocate a plurality of memory addresses, from the first memory map having the first operation order into the second memory map in accordance with the second operation order of the second memory command (Slobodnik discloses creating a memory map of mapping selection data using a self-test instruction with a specific access pattern specified in the instructions (first memory map). The self-test instructions include a memory access pattern [0010][0012] A remapper module can then remap the mapping selection data (creating a second memory map) during a subsequent instruction to target a different memory cell access pattern [0016][0071])
The disclosures by Sato and Slobodnik are analogous to the invention because they are in the same field of endeavor of memory processing.


Regarding Claim 2, Sato in view of Slobodnik discloses all of the elements of claim 1 as shown above.
Sato in view of Slobodnik also discloses:
wherein the first memory map comprises a specific sequence of memory access instructions to access at least one memory cell of the memory array (Sato: Column address control unit sequentially generates internal column addresses corresponding to the scanning direction of the operation to access a memory cell array [0071])

Regarding Claim 3, Sato in view of Slobodnik discloses all of the elements of claim 2 as shown above.
Sato in view of Slobodnik also discloses:
Wherein the specific sequence of memory access instructions to access at least one memory cell of the memory array comprises a sequence of memory access instructions defined by the first operation order of the memory command the memory access instructions are specific to a type of memory command (Sato: Column address control unit sequentially generates internal column addresses corresponding to the scanning direction (i.e. operation order) of the operation to access a memory cell array [0071])

Regarding Claim 4, Sato in view of Slobodnik discloses all of the elements of claim 2 as shown above.
Sato in view of Slobodnik also discloses:
Wherein the memory access instructions are specific to a type of memory command comprising at least one of a row memory command, a column memory command, a diagonal memory command, a determinant memory command, or any matrix memory command (Sato: In response to the memory command the device can perform row, column, diagonal or determinant scanning directions accordingly [0066]).

Regarding Claim 5, Sato in view of Slobodnik discloses all of the elements of claim 2 as shown above.
Sato in view of Slobodnik also discloses:
wherein each memory access instruction of the specific sequence of memory access instructions comprises an instruction for a respective address of a memory cell of the plurality of memory cells (Sato: Column address control unit sequentially generates internal column .

Regarding Claim 6, Sato in view of Slobodnik discloses all of the elements of claim 1 as shown above.
Sato in view of Slobodnik also discloses:
wherein the memory controller is further configured to identify, in the first memory map, the plurality of memory addresses of the first memory map arranged in accordance with the first operation order (Sato: The column control unit provides addresses corresponding to the scanning direction modified by the address control unit (first memory map corresponding to the first direction) [0071][0100]).

Regarding Claim 7, Sato in view of Slobodnik discloses all of the elements of claim 1 as shown above.
Sato in view of Slobodnik also discloses:
wherein the memory controller is implemented in a processor (Sato: The frame memory including the column and row address control units utilize intra-prediction and inter-prediction processing units [0063]).

Regarding Claim 9, Sato in view of Slobodnik discloses all of the elements of claim 1 as shown above.
Sato in view of Slobodnik also discloses:
further comprising: a memory interface coupled to the memory controller and configured to communicate with the memory array (Sato: Column/row control units are coupled to a column and row decoder interface which communicate with the memory cell array [Fig 4]).

Regarding Claim 13, Sato teaches:
A method comprising: obtaining a first memory command associated with a first memory access operation (Sato discloses that configuring the burst access to the data is in response to a request for data from a processing unit including the starting address, height, length and inclination of the data to be read from the 2D memory [0065]) having a first operation order (Sato discloses the memory controller setting the scanning direction as part of the mode register according to the memory operation to be performed [0097-0098]); performing the first memory access operation based on a first memory map in accordance with the first operation order (reading/writing to the memory cell array according to the scanning direction [0071] Column address control unit sequentially generates internal column addresses corresponding to the scanning direction of the operation to access a memory cell array [0071]) obtaining a second memory command associated with a second memory access operation (request for data from a processing unit including the starting address, height, length and inclination of the data to be read from the 2D memory [0065]); and translating the first memory map to a second memory map for the second memory access operation (The Address control generation control unit receives the scanning direction control signal and modifies the direction the data is read from the memory in response to the signal [0099-0100]) in accordance with the second memory access operation having a second operation order (The Address control signal can modify the operation order of the memory map from a diagonal direction to a row to upper left and upper right diagonal directions (determinant directions) [0100] (See also [102-138] which details 8 different directions the address control generation control unit can scan the memory).
Sato does not appear to explicitly disclose:
and allocating a plurality of memory addresses from the first memory map, that were ordered in accordance with the first operation order into the second memory map in accordance with the second operation order of the second memory command 
However Slobodnik discloses:
and allocating a plurality of memory addresses from the first memory map, that were ordered in accordance with the first operation order into the second memory map in accordance with the second operation order of the second memory command (Slobodnik discloses 
The disclosures by Sato and Slobodnik are analogous to the invention because they are in the same field of endeavor of memory processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sato and Slobodnik before them, to modify the teachings of Sato to include the teachings of Slobodnik since discloses that remapping memory addresses improves the efficiency of the system by enabling differences in memory arrays to be accommodated without compromising memory test accuracy. (Slobodnik: [0017])

Regarding Claim 14, Sato in view of Slobodnik discloses all of the elements of claim 13 as shown above.
Sato in view of Slobodnik also teaches:
wherein the first memory map comprises a specific sequence of memory access instructions to access a plurality of memory cells (Sato: Column address control unit sequentially generates internal column addresses corresponding to the scanning direction of the operation to access a memory cell array [0071]).
Regarding Claim 15, Sato in view of Slobodnik discloses all of the elements of claim 13 as shown above.
Sato in view of Slobodnik also teaches:
wherein performing the first memory access operation based on the first memory map comprises accessing, in accordance with the  respective addresses of first memory map a plurality of memory cells (Sato: The column address control unit sequentially generates internal addresses which are utilized to perform the read/write operations [0071]).  

Regarding Claim 16, Sato in view of Slobodnik discloses all of the elements of claim 13 as shown above.
Sato in view of Slobodnik also discloses:
wherein the first memory map is based on a diagonal operation order of the first memory access operation (Sato discloses the memory controller setting the scanning direction as part of the mode register according to the memory operation to be performed [0097-0098] The Address control generation control unit receives the scanning direction control signal and modifies the direction the data is read from the memory in response to the signal [0099-0100] The Address control signal can modify the operation order of the memory map to be performed in a diagonal direction [0100][0138])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Slobodnik in view of Zhu et al (US Patent No US 8621181 B1)(hereafter referred to as Zhu).
Regarding Claim 8, Sato in view of Slobodnik discloses all of the features of claim 1 as shown in the rejection above. 
Sato in view of Slobodnik also discloses:
wherein the memory controller is configured to receive the memory command via a bus (Sato: Column and row control units receive step, address and scanning direction signals over a buses 37 and 38 [Fig 3])
Sato in view of Slobodnik does not appear to explicitly disclose:
coupled to a network interface configured to communicate with a cloud computing network.
However Zhu teaches:
coupled to a network interface configured to communicate with a cloud computing network (Zhu discloses a network interface that can be used for streaming content from a network. The network interface is couples to a controller [Fig 3][Col 10 Lines 5-8])
The disclosures by Sato, Slobodnik and Zhu are analogous to the invention because they are in the same field of endeavor of memory processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sato, Slobodnik and Zhu before them, to modify the teachings of Sato and Slobodnik to include the teachings of Zhu since it is applying a known technique (utilizing a network interface to 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Slobodnik in view of Karamcheti et al (US PGPUB No US 2015/0032940 A1)(hereafter referred to as Karamcheti).
Regarding Claim 10, Sato in view of Slobodnik discloses all of the features of claim 9 as shown in the rejection above. 
Sato in view of Slobodnik does not appear to explicitly disclose:
wherein the memory interface comprises a plurality of terminals, wherein at least one port of the plurality of terminals is configured to receive at least one of a memory command signal, an address signal, a clock signal, or a data signal 
However Sato teaches:
wherein the memory interface comprises a plurality of terminals, wherein at least one port of the plurality of terminals is configured to receive at least one of a memory command signal, an address signal, a clock signal, or a data signal (Karamcheti discloses interconnect controllers containing a Data, address and control port to transfer data in and out of a data array [0067])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sato, Slobodnik and Karamcheti before them, to modify the teachings of Sato to include the teachings of Karamcheti since applying a known technique (having a data address and control port coupled to an interconnect controller for facilitating data access to a memory) to a known device (Controller accessing memory as taught by Sato) ready for improvement to yield predictable results (Controller containing a data/address/control port used to access memory). (MPEP 2143, Example D)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Slobodnik in view of Uchida (US PGPUB No US 2016/0070470 A1)(hereafter referred to as Uchida).
Regarding claim 11, Sato in view of Slobodnik discloses all of the elements of claim 1 as shown in the rejection of claim 1 above:
Sato in view of Slobodnik does not appear to explicitly disclose:
wherein the memory controller is further configured to compare a previously provided memory command with a subsequently received command
However Uchida discloses:
wherein the memory controller is further configured to compare a previously provided memory command with a subsequently received command (Uchida discloses a comparison unit that determines if the second packet (first command) matches the header information of the third packet (second command))
The disclosures by Sato, Slobodnik and Uchida are analogous to the invention because they are in the same field of endeavor of memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sato, Slobodnik and Uchida before them, to modify the teachings of Sato to include the teachings of Uchida since both Sato and Uchida teach determining if data is the same between access commands. Therefore it is applying a known technique (utilizing a header to determine if data is the same) to a known device (memory system as taught by Sato) ready for improvement to yield predictable results (efficient determination of whether data is the same between commands utilizing header information). (MPEP 2143, Example D)

Regarding claim 12, Sato in view of Slobodnik discloses all of the elements of claim 1 as shown in the rejection of claim 1 above:
Sato in view of Slobodnik does not appear to explicitly disclose:
wherein the memory controller is further configured to compare a respective header in the first and second memory commands
However Uchida discloses:
wherein the memory controller is further configured to compare a respective header in the first and second memory commands (Uchida 
The disclosures by Sato, Slobodnik and Uchida are analogous to the invention because they are in the same field of endeavor of memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sato, Slobodnik and Uchida before them, to modify the teachings of Sato to include the teachings of Uchida since both Sato and Uchida teach determining if data is the same between access commands. Therefore it is applying a known technique (utilizing a header to determine if data is the same) to a known device (memory system as taught by Sato) ready for improvement to yield predictable results (efficient determination of whether data is the same between commands utilizing header information). (MPEP 2143, Example D)

Claim(s) 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Slobodnik.
Regarding Claim 17, Zhu discloses:
A method comprising: obtaining a first memory command associated with a first memory access operation (receiving a memory request from an application [Col 6 Lines 54-63]); obtaining a second memory command associated with a second memory access operation (receiving a different memory task from the application [Col 7 ; determining that the second memory access operation is associated with a second operation order that is different than a first operation order of the first memory access operation (When the first operation is received a mapping register is updated with the mapping mode identifying the order of dimensions of the particular memory that should be used [Col 2 Lines 5-9][Col 7 Lines 4-15] When the next task is received the memory requirements are revaluated to determine if the mapping mode should be updated [Col 7 Lines 40-49]) 
Zhu does not appear to explicitly disclose:
and allocating a plurality of memory addresses having the first operation order from a first memory map into the second memory map in accordance with the second operation order of the second memory command and providing the second memory map to perform the second memory access operation
However Slobodnik discloses:
and allocating a plurality of memory addresses having the first operation order from a first memory map into the second memory map in accordance with the second operation order of the second memory command (Slobodnik discloses creating a memory map using a self-test instruction with a specific access pattern specified in the instructions (first memory map). The self-test instructions include a memory access pattern [0010][0012] A remapper module can then remap the mapping selection data during a subsequent instruction to target a and providing the second memory map to perform the second memory access operation (The set of remapped memory addresses are produced/provided by the self-test controller [0071])
The disclosures by Zhu and Slobodnik are analogous to the invention because they are in the same field of endeavor of memory processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhu and Slobodnik before them, to modify the teachings of Zhu to include the teachings of Slobodnik since discloses that remapping memory addresses improves the efficiency of the system by enabling differences in memory arrays to be accommodated without compromising memory test accuracy. (Slobodnik: [0017])

Regarding Claim 18, Zhu in view of Slobodnik discloses all of the elements of claim 17 as shown above.
Zhu in view of Slobodnik also discloses:
wherein the first memory map is based on the first operation order of the first memory command that was provided to perform the first memory access operation (Zhu: Mapping register is updated according to the memory mapping mode desired by the application in the first memory request [Col 6 Lines 54-59])

Regarding Claim 19, Zhu in view of Slobodnik discloses all of the elements of claim 17 as shown above.
Zhu in view of Slobodnik also discloses:
Further comprising accessing, in accordance with the respective addresses of second memory map, a plurality of memory cells (Slobodnik: The set of remapped memory addresses are produced/provided by the self-test controller [0071] The memory cells are accessed according to the pattern of the remapped addresses [0016][0019-0020])

Regarding Claim 21, Zhu in view of Slobodnik discloses all of the elements of claim 17 as shown above.
Zhu in view of Slobodnik also discloses:
wherein allocating the plurality of memory addresses having the first operation order from the first memory map into the second memory map in accordance with the second operation order of the second memory command comprises: ordering the plurality of memory addresses in accordance with the second operation order from an ordering of the plurality of memory addresses that were ordered in accordance with the first operation order in the first memory map (Slobodnik discloses creating a memory map of mapping selection data using a self-test instruction with a specific access pattern specified in the instructions (first memory map). [0010][0012] A remapper module can 

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Slobodnik in view of Uchida.
 Regarding claim 20, Zhu in view of Slobodnik discloses all of the elements of claim 17 as shown in the rejection of claim 17 above:
Zhu in view of Slobodnik does not appear to explicitly disclose:
wherein determining that the second memory access operation is associated with a second operation order that is different than a first operation order of the first memory access operation comprises comparing a respective header in the first and second memory commands
However Uchida discloses:
wherein determining that the second memory access operation is associated with a second operation order that is different than a first operation order of the first memory access operation comprises comparing a respective header in the first and second memory commands (Uchida discloses a comparison unit that determines if the second packet (first command) matches the header information of the third packet (second command))
 The disclosures by Zhu, Chun and Uchida are analogous to the invention because they are in the same field of endeavor of memory access.


Response to Arguments
The 112(f) interpretation has been withdrawn in light of the instant amendments to claim 1.
Regarding the Double Patenting rejection, the Examiner notes the Applicants request to hold the rejection in abeyance until all claims are found otherwise allowable. The Examiner notes the updated Double Patenting rejection above to reflect the amended claim language.
The claim objections have been withdrawn in light of the instant amendments to the claims.
On Pages 10-12, the Applicant argues:
“Claim 13 is amended to recite in part "allocating a plurality of memory addresses, from the first memory map, that were ordered in accordance with the first operation order into the second map in accordance with the second operation order of the second memory command." In rejecting previously pending claim 13, the Examiner agreed that Sato does not disclose "allocating a plurality of memory addresses in the first memory map 
Chun purportedly describes devices and methods for reorganizing storage of data in memory. The re-order logic may determine the memory devices to energize according to a re- ordered memory map. However, as described at cited paragraphs 63 and 64, the re-order logic described by Chun is based on achieving a minimum power consumption. Additionally, and as agreed during the interview, Chun does not teach or suggest "allocating a plurality of memory addresses, from the first memory map, that were ordered in accordance with the first operation order into the second memory map in accordance with the second operation order of the second memory command." as recited in amended claim 13. 
Accordingly, Applicant respectfully submits that independent claim 13 as presented herein is patentably distinct from the art of record. For example, no portion of Chun describes or relates to a "allocating a plurality of memory addresses, from the first memory map, that were ordered in accordance with the first operation order into the second memory map in accordance with the second operation order of the second memory command." See generally Chun. Rather, at most and as agreed during the interview, the alleged reordering of Chun is limited to a re-ordered map for "minimum power consumption" and/or "maximum performance speed." See id at paragraphs 63 and 64. Therefore, Chun fails to teach amended claim 13. 4828-1351-5724\3Appl. No. 16/864,437 Sato does not cure the deficiency of Chun, nor does the Examiner rely on Sato in this regard. Reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 13 is respectfully requested. 
Non-obviousness over Zhu and Chun 
It is respectfully submitted that Zhu and Chun fail to teach or disclose the recitations of the independent claim. Reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 17 over Zhu and Chun is respectfully requested. 
Without acquiescing to the merits of the rejection, claim 17 has been amended to include recitations analogous to those discussed above with respect to claim 13. Therefore, claim 17 cannot be obvious over Zhu and Chun for analogous reasons as described above. For example, amended claim 17 recites in part "allocating a plurality of memory addresses of having the first operation order from a first memory map into a second memory map in accordance with the second operation order of the second memory command." As discussed above, and agreed during the interview, Chun fails to teach or suggest at least these recitations. In the Office Action, the Examiner agreed that Zhu does not disclose "allocating a plurality of memory addresses of the first memory map into a second 
Novelty over Sato 
It is respectfully submitted that Sato fails to disclose the recitations of the independent claim. Reconsideration and withdrawal of the 35 U.S.C. § 102 rejection of claim 1 over Sato is respectfully requested. 
Claim 1 has been amended to include recitations analogous to those discussed above with respect to claim 13. Although the Chun reference was not used in the Office Action in rejecting previously pending claim 1, comments regarding Chun provided above with respect Page 11 of 134828-1351-5724\3Appl. No. 16/864,437to claim 13 may apply to amended claim 1 to further efficient prosecution of this matter. For example, amended claim 1 recites in part "further configured to allocate a plurality of memory addresses, from the first memory map, having the first operation order into the second memory map in accordance with the second operation order of the second memory command." As discussed above, and agreed during the interview, Chun fails to teach or suggest at least these recitations of amended claim 1. Sato does not cure the deficiency, nor does the Examiner rely on Sato in this regard. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 102 rejection of claim 1 over Sato. 

Regarding the Applicants argument that Chun fails to disclose the newly amended claim limitations of the independent claims, the Examiner has considered the argument but it is moot as Chun is not used to teach the newly amended claim limitation. The Examiner notes the addition of Slobodnik to teach the amended limitation above.

On Page 12, the Applicant argues:
“Claim 13 is amended to recite in part "allocating a plurality of memory addresses, from the first memory map, that were ordered in accordance with the first operation order into the second map in accordance with the second operation order of the second memory command." In rejecting previously pending claim 13, the Examiner agreed that Sato does not disclose "allocating a plurality of memory addresses in the first memory map 
Chun purportedly describes devices and methods for reorganizing storage of data in memory. The re-order logic may determine the memory devices to energize according to a re- ordered memory map. However, as described at cited paragraphs 63 and 64, the re-order logic described by Chun is based on achieving a minimum power consumption. Additionally, and as agreed during the interview, Chun does not teach or suggest "allocating a plurality of memory addresses, from the first memory map, that were ordered in accordance with the first operation order into the second memory map in accordance with the second operation order of the second memory command." as recited in amended claim 13. 
Accordingly, Applicant respectfully submits that independent claim 13 as presented herein is patentably distinct from the art of record. For example, no portion of Chun describes or relates to a "allocating a plurality of memory addresses, from the first memory map, that were ordered in accordance with the first operation order into the second memory map in accordance with the second operation order of the second memory command." See generally Chun. Rather, at most and as agreed during the interview, the alleged reordering of Chun is limited to a re-ordered map for "minimum power consumption" and/or "maximum performance speed." See id at paragraphs 63 and 64. Therefore, Chun fails to teach amended claim 13. 4828-1351-5724\3Appl. No. 16/864,437 Sato does not cure the deficiency of Chun, nor does the Examiner rely on Sato in this regard. Reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 13 is respectfully requested. 
Non-obviousness over Zhu and Chun 
It is respectfully submitted that Zhu and Chun fail to teach or disclose the recitations of the independent claim. Reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 17 over Zhu and Chun is respectfully requested. 
Without acquiescing to the merits of the rejection, claim 17 has been amended to include recitations analogous to those discussed above with respect to claim 13. Therefore, claim 17 cannot be obvious over Zhu and Chun for analogous reasons as described above. For example, amended claim 17 recites in part "allocating a plurality of memory addresses of having the first operation order from a first memory map into a second memory map in accordance with the second operation order of the second memory command." As discussed above, and agreed during the interview, Chun fails to teach or suggest at least these recitations. In the Office Action, the Examiner agreed that Zhu does not disclose "allocating a plurality of memory addresses of the first memory map into a second 
Novelty over Sato 
It is respectfully submitted that Sato fails to disclose the recitations of the independent claim. Reconsideration and withdrawal of the 35 U.S.C. § 102 rejection of claim 1 over Sato is respectfully requested. 
Claim 1 has been amended to include recitations analogous to those discussed above with respect to claim 13. Although the Chun reference was not used in the Office Action in rejecting previously pending claim 1, comments regarding Chun provided above with respect Page 11 of 134828-1351-5724\3Appl. No. 16/864,437to claim 13 may apply to amended claim 1 to further efficient prosecution of this matter. For example, amended claim 1 recites in part "further configured to allocate a plurality of memory addresses, from the first memory map, having the first operation order into the second memory map in accordance with the second operation order of the second memory command." As discussed above, and agreed during the interview, Chun fails to teach or suggest at least these recitations of amended claim 1. Sato does not cure the deficiency, nor does the Examiner rely on Sato in this regard. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 102 rejection of claim 1 over Sato. 

Regarding the Applicants argument that the dependent claims are allowable due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the instant rejection of the independent claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183